DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on November 11, 2019.  Claims 2-21 are New, and claim 1 is Canceled. Claim 2-21  currently pending and have been examined.

Specification
The use of the terms BOTOX®, DYSPORT®, XEOMIN®, JUVEDERM®, RESTYLANE®, BELOTERO®, SCULPTRA®, ARTEFILL®, FOURSQUARE®, FACEBOOK®, AND YELP®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following each term.
The specification is objected to because, for example, at least in ¶6, ¶91, and ¶93, a mark is not accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-12, 14, and 17 are objected to because of the following informalities: 
In claim 2, the phrase should read, “the one or more sensors being in electrical communication with the user-end device” to correct a typographical error.
Claims 3-12 are also objected to for their incorporation of the above through their dependencies of claim 2.
In both claims 4 and 14, the term in line 2 should be, “three-dimensional” to correct a typographical error. 
In claim 13, the phrase should read, “the one or more sensors being in electrical communication with the user-end device” to correct a typographical error.
Claims 14-21 are also objected to for their incorporation of the above through their dependencies of claim 13.
In claim 6, the phrase should read, “configured to illustrate” to correct a typographical error.
In claim 17, the phrase should read, “wherein the digital three-dimensional model of the anatomy of the injection site is configured to be displayed to illustrate different anatomical layers” in order to correct the grammar and for consistency across the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis in claim 4 for the term “the digital three-dimensional model of the syringe” because claim 3 establishes a single three-dimensional model of both the anatomical training apparatus and the syringe.
There is insufficient antecedent basis in claim 5 for the term “the server processor.” For examination purposes, Examiner assumes the limitation reads, “the 
Claim 6 is also rejected for its incorporation of the above through its dependency of claim 5.
In claim 15, it is unclear whether “the syringe” means the physical syringe or the three-dimensional model of the syringe, as analogous claim 4 states that what is illustrated is the digital three-dimensional model of the syringe penetrating different anatomical layers. For examination purposes, Examiner assumes it means the model.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The result of the subject matter eligibility test can be seen below:
1. Are the claims to a process, machine, manufacture or composition of matter?
	No. Claim 2 and its dependents are to “a network interface” and “a processor,” which under the broadest reasonable interpretation includes purely data and/or software implementations.
	Yes. Claim 13 and its dependents are to a method.
2. Do the claims recite an abstract idea, law of nature or, natural phenomenon?
Yes. Even if the invention of claim 2 were found to fall within at least one of the four categories of patent eligible subject matter, claim 2 (and therefore its dependents) recites an interface configured to “receive data” and a processor configured to: “create and store a profile;” “transmit data in response to a user request;” “update the profile;” and “output data;” all of which are mental processes. 
Similarly, the invention of claim 13 (and therefore its dependents) recites receiving, storing, transmitting, updating, and outputting data, which are mental processes.
3. Do the claims recite additional elements that integrate the judicial exception into a practical application?
	No. Claim 2 recites “a network interface” and a “processor,” but these are merely generic computer components specified at a high level of generality used to perform the abstract ideas. It amounts to no more than mere instructions to apply the exception using generic computer components. Claims 3-12 further define the abstract ideas and/or recite additional abstract ideas (i.e., mental steps), but they do not impose any meaningful limits on practicing the abstract ideas. 
No. Claim 13 recites that the receiving is via a network, but this is merely a generic computer component specified at a high level of generality used to perform the abstract idea. It amounts to no more than mere instructions to apply the exception using a generic computer component. Claims 14-21 further define the abstract ideas and/or recite additional abstract ideas (i.e., mental steps), but they do not impose any meaningful limits on practicing the abstract ideas. 
4. Do the claims recite additional elements that amount to significantly more than the judicial exception when analyzed individually or as an ordered combination?
No. Claims 2-21 are directed to nothing more than judicial exceptions (i.e., abstract ideas) and generic computer components without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when analyzed individually or as an ordered combination because the claims of the present invention only recite steps that could be performed in the human mind and generic computer components for performing them. Therefore, the claims are directed to patent-ineligible subject matter.
NOTE: The claims can be cured of their deficiencies under 101 if they claimed a specific machine for performing the abstract ideas. For example, positively reciting a physical anatomical training apparatus and at least one physical injection tool that comprises a syringe and one or more sensors and tying them to the performance of the abstract ideas may integrate the abstract ideas into a practical application if it imposes meaningful limits on the abstract ideas. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1. (Canceled)  
Claims 2-6, 9, 10, and 13-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2013/0323700, Samosky et al. (“Samosky”).
Regarding claim 2 (New), Samosky teaches a training system configured to provide product injection training to a user (mixed reality simulator can be used to train for anesthesia injection, e.g., local nerve blockade or other needle-targeting medical procedures, FIG. 5, Abstract, ¶36), the system comprising: a network interface configured to receive, via a network, input user data from a user (instructional component 220 provides an interface for a user of the system, ¶49; student application receives user input (e.g., via menus), FIG. 7, and instructor application receives user input (e.g., via menus), FIG. 8; invention may be practiced in distributed computing environment with certain tasks being performed by remote processing devices linked through a communications network, ¶89), and input training or testing data from at least one injection tool that comprises a syringe and one or more sensors on the syringe (instructional component 220 receives at least a subset of the data output from spatial tracking component 108/208 and clinical instrument interface 110/210, ¶49; each tool 106/206 (e.g., needle tip, syringe, ¶41) has one or more sensors associated with it, ¶42; spatial tracking component 108/208 can determine location of tools 106/206 via the sensors, ¶42, and the data can be transmitted in a wired or wireless manner, ¶42), wherein: the input user data is provided by the user on a training portal configured to be displayed on a user-end device (student application receives user input, FIG. 7; instructor application receives user input, FIG. 8; information provided via trainee interface to user of system 200 on a screen, display or other user interface, ¶49; pages or screens are stored and/or transmitted as display descriptions, as graphical user interfaces, or by other methods of depicting information on a screen (whether personal computer, PDA, mobile telephone, or other suitable device, for example) where the layout and information or content to be displayed on the page is stored in memory, database, or another storage facility, ¶30), the input training or testing data relate to a training injection procedure (training in a simulated clinical procedure, ¶48; e.g., anesthetic injection, such as peripheral nerve block, ¶64) performed by the user using the at least one injection tool on an anatomical training apparatus (trainee interacts with system 100 to simulate the clinical procedure by using one or more clinical instruments 106 to interact with physical anatomical model 102, ¶41), the one or more sensors [being] in electrical communication with the user-end device (instructional component 220 provides user interface for system and facilitates training, ¶49; depicted on a screen of device, ¶30; spatial tracking component 108 can determine location of tools 106 via the sensors, ¶42, and the data can be transmitted in a wired or wireless manner, ¶42 to instructional component 220, ¶49), and the training injection procedure is configured to simulate an injection technique specific to a product (e.g., nerve block anesthetic, ¶64) and an injection site (e.g., limb, neck, back, or substantially any other anatomic region, ¶39; e.g., phantom limb 502, FIG. 5; e.g., physical arm model 902, FIG. 9); and a processor (the innovation has been described in the general context of computer-executable instructions that may run on one or more computers, but those skilled in the art will recognize that the innovation also can be implemented in combination with other program modules and/or as a combination of hardware and software, ¶87; those skilled in the art will appreciate that the inventive methods can be practiced with various computer system configurations, including single-processor or multi-processor computer systems, mini-computers, mainframe computers, as well as personal computers, hand-held computing devices, microprocessor-based or programmable consumer electronics, and the like, each of which can be operatively coupled to one or more associated devices, ¶88) configured to create and store a user profile of the user, the user profile comprising the input user data and the input training or testing data (tracked information can be recorded and one or more metrics can be determined based on the tracked information (e.g., location and/or orientation information, etc.), such as based on position, position as a function of time, velocity or acceleration (whether instantaneous or average), a trajectory of a clinical instrument, a volume or rate of fluid (e.g., anesthetic, etc.) dispensed (either actually or simulated) in connection with the simulation, one or more locations or tissue types associated with dispensed fluid, an elapsed time of the simulation, comparisons of any of the above with that of another user (e.g., one or more designated experts, etc.) or with past performance by the same user, or any combinations of the above, and these metrics can be provided via a user interface, e.g., to a trainee or other user, to an instructor, or to both, etc., ¶50, emphasis added; in other words, being able to compare tracked information and/or metrics associated with a performance of a training procedure, with a past performance by the same user means that a “user profile” comprising the input user data and the input training or testing data is inherently created and stored), the processor further configured to: transmit a training module for the injection technique to the training portal in response to a user request received by the training portal (instructional component 220 facilitates training, and information can be provided via trainee interface to a user of system 200, ¶49; instructional component 220 can provide tutorials, ¶51; user can select training via student application interface (i.e., “training portal”), FIG. 7), update the user profile based at least in part on new input training or testing data received, and output, to the training portal, training analytics for the user based at least in part on the updated user profile (tracked information can be recorded and one or more metrics (i.e., “training analytics”) can be determined based on the tracked information (e.g., location and/or orientation information, etc.), such as based on position, position as a function of time, velocity or acceleration (whether instantaneous or average), a trajectory of a clinical instrument, a volume or rate of fluid (e.g., anesthetic, etc.) dispensed (either actually or simulated) in connection with the simulation, one or more locations or tissue types associated with dispensed fluid, an elapsed time of the simulation, comparisons of any of the above with that of another user (e.g., one or more designated experts, etc.) or with past performance by the same user, or any combinations of the above, and these metrics can be provided via a user interface, e.g., to a trainee or other user, to an instructor, or to both, etc., ¶50; objective performance measurement, ¶62).  
Samosky may not explicitly teach a training system configured to provide product-specific injection training to a user, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Further, Samosky is capable of this intended use: Samosky contemplates simulating different clinical procedures and variations thereof (¶35), including other needle-targeting medical procedures (¶36).
Regarding claim 3 (New), Samosky teaches wherein the processor is further configured to cause a digital three-dimensional model of the anatomical training apparatus and the syringe to be displayed on the user-end device (virtual anatomic model 104 can be a 3-dimensional (3D) spatial model, ¶33; virtual anatomical model is isomorphic with physical model, ¶32; spatial tracking component 108 monitors position and/or orientation of clinical instruments 106 (e.g., needle tip, sham ultrasound probe, etc.) and maps those positions to the corresponding anatomic positions in the virtual model, ¶41; can display real-time position of clinical instrument 206 as manipulated by the user on the virtual model via a screen, ¶52).   
Regarding claim 4 (New), Samosky teaches wherein the digital three-dimensional model is configured to illustrate different anatomical layers penetrated by the digital three-dimension model of the syringe (can display real-time position of clinical instrument 206 as manipulated by the user on the virtual model via a screen, ¶52; as user manipulates clinical tool 106, spatial tracking component monitors position and/or orientation of tool 106 and maps those positions to corresponding anatomic positions in the virtual model 104, ¶41; position of tool 106 can be determined relative to various anatomical features, ¶42; virtual model 104 can include various layers: skin, blood vessels, fascia, nerves, etc., ¶40; design of physical anatomical model 102 can closely approximate the procedure being simulated such as modeling fascial interfaces to provide the sensation of a “pop” as the needle advances through the fascial layer, ¶40, and virtual model isomorphic with physical model, ¶32, so virtual model can include same layers).  
Regarding claim 5 (New), Samosky teaches wherein the processor is configured to transmit anatomy training material to the training portal, the anatomy training material comprising a digital three-dimensional model of anatomy of the injection site for display on the user-end device (virtual anatomic model 104 can be a 3-dimensional (3D) spatial model, ¶33; can be based on detailed anatomical data, e.g., MRI scan, ¶40; can display real-time position of clinical instrument 206 as manipulated by the user on the virtual model via a screen, ¶52). 
Regarding claim 6 (New), Samosky teaches wherein the digital three-dimensional model of the anatomy of the injection site is configured to illustrate different anatomical layers (see prior-art rejection of claim 4).  
Regarding claim 9 (New), Samosky teaches wherein the training analytics comprise historical information to allow tracking of the user's activity and progress over time, the historical information comprising test scores of the user performing training injection procedures for the injection technique (tracked information can be recorded and one or more metrics (i.e., “training analytics”) can be determined based on the tracked information (e.g., location and/or orientation information, etc.), such as based on position, position as a function of time, velocity or acceleration (whether instantaneous or average), a trajectory of a clinical instrument, a volume or rate of fluid (e.g., anesthetic, etc.) dispensed (either actually or simulated) in connection with the simulation, one or more locations or tissue types associated with dispensed fluid, an elapsed time of the simulation, comparisons of any of the above with that of another user (e.g., one or more designated experts, etc.) or with past performance by the same user, or any combinations of the above, and these metrics can be provided via a user interface, e.g., to a trainee or other user, to an instructor, or to both, etc., ¶50; objective performance measurement, ¶62).  
Regarding claim 10 (New), Samosky teaches wherein the processor is further configured to output recommendations on an area for improvement based at least in part on the training analytics (objective score of performance to be provided to the trainee is a quantitative indication to the trainee of what aspects of his or her performance need to be improved to come closer to expert performance, ¶86 (emphasis added); can also enable data-driven, customized, learner-adaptive feedback via an instructional interface, ¶86). 
Regarding claim 13 (New), Samosky teaches a method of providing product injection training to a user using a training system, the method comprising: receiving, via a network, input user data from a user, and input training or testing data from at least one injection tool that comprises a syringe and one or more sensors on the syringe, wherein: the input user data is provided by the user on a training portal configured to be displayed on a user-end device, the input training or testing data relates to a training injection procedure performed by the user using the at least one injection tool on an anatomical training apparatus, the one or more sensors [being] in electrical communication with the user-end device, and the training injection procedure is configured to simulate an injection technique specific to a product and an injection site; creating and storing a user profile of the user, the user profile comprising the input user data and the input training or testing data; transmitting a training module for the injection technique to the training portal in response to a user request received by the training portal; updating the user profile based at least in part on new input training or testing data received; and outputting, to the training portal, training analytics for the user based at least in part on the updated user profile. See analogous prior-art rejection of claim 2.  
Samosky may not explicitly teach a training system configured to provide product-specific injection training to a user, but this is merely a statement of the intended purpose of the method of which Samosky is capable. See analogous prior-art rejection of claim 2.
Regarding claim 14 (New), Samosky teaches further comprising causing a digital three-dimensional model of the anatomical training apparatus and a digital three-dimension model of the syringe to be displayed on the user-end device (see analogous prior-art rejection of claim 3).  
Regarding claim 15 (New), Samosky teaches wherein the digital three-dimensional model is configured to illustrate different anatomical layers penetrated by the [model of the] syringe (see analogous prior-art rejection of claim 4).  
Regarding claim 16 (New), Samosky teaches further comprising transmitting an anatomy training material to the training portal, wherein the anatomy training material comprises a digital three-dimensional model of anatomy of the injection site for display on the user-end device (see analogous prior-art rejection of claim 5).  
Regarding claim 17 (New), Samosky teaches [wherein] the digital three-dimensional model of the anatomy of the injection site is configured to be displayed to illustrate different anatomical layers (see analogous prior-art rejection of claim 6).  
Regarding claim 19 (New), Samosky teaches wherein the training analytics comprise historical information to allow tracking of the user's activity and progress over time, the historical information comprising test scores of the user performing training injection procedures for the injection technique (see analogous prior-art rejection of claim 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Samosky as applied to claim 2 above, and further in view of U.S. Patent Pub. No. 2015/0080710, Henkel et al. (“Henkel”).
Regarding claim 7 (New), Samosky teaches using an electromagnetic tracking system to track the location and/or orientation of a medical tool that includes sensors (¶42) but may not explicitly teach wherein the one or more sensors comprise a magnetometer. However, Henkel teaches an imaging probe and a method of obtaining position and/or orientation information (Title). Position-related information (e.g., raw data obtained by the magnetometers), is used to generate an image of the tissue of the patient in which the position of at least a part of a medical device is indicated based on the position and/or orientation information obtained from the magnetometric detector, i.e., magnetometers (¶54). In other words, using magnetometers for determining the position and/or location of a medical tool is known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use magnetometers for the sensors in the electromagnetic tracking system of Samosky as a matter of design choice.

Claims 8, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samosky as respectively applied to claims 2 and 13 above, and further as set forth below. 
Regarding claim 8 (New), Samosky may not explicitly teach wherein the input training or testing data comprises passing or failing an injection test. However, Samosky does teach that a classifier can be employed to determine user performance according to a plurality of performance metrics (¶85), and it provides a quantitative assessment (i.e., score) of how closely an individual's performance compares to the measured, empirical performance of either novices or experts (¶86). Samosky further contemplates using a threshold to determine success (¶83-84). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to select a threshold score that indicates a sufficiently close comparison to an expert performance, above which a user is deemed to have successfully performed (i.e., “passed”) the injection training in order to yield the predictable results of providing a coarse-granularity assessment. 
Regarding claim 11 (New), Samosky teaches wherein the training module comprises an injection test made available to the user upon the input training or testing data indicating that the user has completed a predetermined number of training hours. Samosky teaches that as a user develops proficiency, i.e., “accumulates training hours,” instructional component 220 can vary virtual anatomic model 204 in subsequent simulations to adapt system 200 to a learner, such as by altering the complexity of the simulated clinical procedure or focusing instruction on specific aspects (¶53). In one example, as a user develops proficiency, additional details can be added to virtual anatomic model 204 (e.g., blood vessels, etc.), anatomic structures can approach realistic properties (e.g., progressively smaller nerves in subsequent simulations, etc.), etc. (¶53). In other examples, proficient or expert users of a system can be provided with more difficult simulations, such as a virtual anatomic model 204 with one or more anatomic variations, for example, with one or more properties of one or more anatomic structures or tissue types varied according to a known or unique anatomic variation, including variations that may be encountered in clinical practice, but only rarely (¶53). These sorts of learner-adaptive behaviors by the system can facilitate both initial acquisition of skills by novices and enhance high-levels of expertise by more advanced users (¶53). In the case of more advanced users, the system can provide practice on cases that may be encountered infrequently in actual clinical practice and thereby broaden the exposure of trainees to a wider range of clinical cases than might be encountered during standard clinical training on actual patients (¶53). In other words, as the user develops proficiency by performing simulated training procedures, i.e., “accumulating training hours,” new, rarer, and/or more difficult training scenarios can be presented in order to facilitate progressively advancing the user’s proficiency.
Regarding claim 18 (New), Samosky may not explicitly teach wherein the input training or testing data comprises passing or failing an injection test. However, see analogous prior-art rejection of claim 8.  
Regarding claim 20 (New), Samosky teaches wherein the training module comprises an injection test, the method further comprising making the injection test available for the user upon the input training or testing data indicating that the user has completed a predetermined number of training hours (see analogous prior-art rejection of claim 11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Samosky as applied to claims 2 and 11 above, and further in view of U.S. Patent No. 8,103,883, Smith (“Smith”).
Regarding claim 12 (New), Samosky may not explicitly teach wherein the processor is configured to authenticate the user prior to initiating the injection test. However, Samosky does contemplate storing training data for a plurality of users (contemplates comparisons of performance with another user or with past performance by the same user, ¶42), and further, user authentication is ubiquitous. For example, Smith teaches a method and system by which data are protected by authenticating users of the platform prior to allowing access to stored data (Abstract, col. 2, ll. 36-38). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system (e.g., the processor) verify the identity of a user before allowing them to perform a training procedure in order to yield the predictable results of preventing one user from performing the training for another user (i.e., cheating) and storing the training data in the correct user’s training history (i.e., included in a “user profile”). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Samosky as applied to claim 13 above, and further in view of Smith.
Regarding claim 21 (New), Samosky may not explicitly teach further comprising authenticating the user prior to initiating the injection test. However, see analogous prior-art rejection of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918. The examiner can normally be reached M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L KORB/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715